 8:20-cv-00197-BCB-CRZ Doc # 64 Filed: 03/29/21 Page 1 of 2 - Page ID # 1046




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TIMM GRANDVIEW, LLC, a Nebraska
Limited Liability Company;
                                                         8:20CV197
                   Plaintiff,

      vs.                                                  ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania     Company;    and
BERKSHIRE      HATHAWAY   GUARD
INSURANCE        COMPANIES,    a
Pennsylvania Company;

                   Defendants.


      After conferring with counsel, and as more fully explained of record, (Filing
No. 63),

      IT IS ORDERED that Plaintiff’s motion, (Filing No. 53), is granted in part
and denied in part as follows:


      1)    Plaintiff’s motion to compel additional discovery responses from
Berkshire Hathaway Guard Insurance Companies is denied.


      2)    On or before April 7, 2021, Defendant(s) shall produce to Plaintiff’s
counsel an affidavit which clearly identifies the entity that provided claims
investigation and handling for the insurance claims at issue.


      3)    Any amended complaint to add as a defendant the entity that
provided claims investigation and handling for the insurance claims at issue shall
be filed within 15 days after Defendant(s) comply with paragraph 2 of this order.
 8:20-cv-00197-BCB-CRZ Doc # 64 Filed: 03/29/21 Page 2 of 2 - Page ID # 1047




     4)    As to the added defendant, Plaintiff’s written discovery deadline is
extended to three months after the new defendant files an answer to the
amended complaint.


     Dated this 29th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
